EXHIBIT 10.24
TERMS OF DEFERRED STOCK UNIT AWARDS

1.   Generally. This document sets forth the terms and conditions under which an
award (an “Award”) of forfeitable units (“Deferred Stock Units”) corresponding
to shares of Ferro Common Stock are made to non-employee Directors of the
Company (“Recipients”) under paragraph 4(e) of the 2006 Long-Term Incentive Plan
(the “Plan”), which was approved by Ferro Corporation shareholders on
November 3, 2006. (A Director who receives an Award is called a “Recipient”
below. The term “Ferro” below includes Ferro Corporation and its subsidiary and
affiliated companies.)   2.   Precedence of the Plan. The terms of this document
are in all events subject to the terms and conditions of the Plan. If there is
any inconsistency between this document and the Plan, then the Plan, and not
this document, will govern. The Compensation Committee of the Board of Directors
(or such other committee as the Board may from time to time designate) (the
“Committee”) administers awards under the Plan and has the authority to
determine the terms and conditions, not inconsistent with the provisions of the
Plan, of any Award granted under this Plan. In this capacity, the Committee also
has the authority to construe and interpret the provisions of the Plan and all
awards under the Plan and to establish, amend, and rescind rules and regulations
for the administration of the Plan, all of which will be binding on the
Recipient.   3.   Basic Award Terms. The name of the Recipient, the date of the
Award, the number of Deferred Stock Units being awarded, and the period over
which the Deferred Stock Units will mature (the “Deferral Period”) are set forth
separately in Exhibit A to an award letter from Ferro to the Recipient which
refers expressly to this document.   4.   Deferred Stock Units. The Deferred
Stock Units are represented by forfeitable shares of Ferro Common Stock that
will be converted into nonforfeitable shares of Ferro Common Stock at the end of
the Deferral Period. The Deferred Stock Units are subject to forfeiture if the
Recipient is no longer serving as a Director of the Company at the end of the
Deferral Period or has ceased serving as a Director of the Company as provided
in clause 6, 7 or 8 below. During the Deferral Period, the Recipient will not be
entitled to receive dividends on the shares of Ferro Common Stock that
correspond to the Deferred Stock Units or to exercise any other rights
pertaining to such shares.   5.   Conversion. As soon as practicable after the
end of the Deferral Period, Ferro will deliver to the Recipient the number of
shares of Ferro Common Stock that correspond to the number of Deferred Stock
Units.   6.   Retirement. If a Recipient retires during the Deferral Period at
the annual meeting following his or her 70th birthday, then the Recipient will
remain eligible to receive at the end of the Deferral Period the number of
shares of Common Stock of the Company that correspond to the number of Deferred
Stock Units.   7.   Disability. If a Recipient’s ceases to be a Director of the
Company due to the Recipient’s total and permanent disability during the
Deferral Period, then the Recipient will be eligible to receive at the end of
the Deferral Period the number of shares of Common Stock of the Company that
correspond to the number of Deferred Stock Units.   8.   Death. If a Recipient
dies during a Deferral Period, then the person who is entitled by will or the
applicable laws of descent and distribution will be eligible to receive at the
end of the Deferral Period the number of shares of Common Stock of the Company
that correspond to the number of Deferred Stock Units.   9.   Other Ceasation.
If the Recipient’s ceases to be a Director of the Company before the end of the
Deferral Period for any reason other than those stated in clauses 6, 7, or 8
above, then all of the forfeitable shares of Ferro Common Stock representing the
Deferred Stock Units will be forfeited and the Recipient will not be eligible to
receive any shares of Common Stock of the Company with respect thereto.

 



--------------------------------------------------------------------------------



 



10.   Legal Restrictions on Issuance of Shares. No shares of Ferro Common Stock
will be issued in respect of an Award if and to the extent such issuance would
violate:

  A.   Any applicable state securities law;     B.   Any applicable registration
or other requirements under the Securities Act of 1933 (the “1933 Act”), as
amended, the Securities Exchange Act of 1934, as amended, or the listing
requirements of any stock exchange; or     C.   Any applicable legal requirement
of any other government authority.

Ferro will make reasonable efforts to comply with the foregoing laws and
requirements so as to permit the issuance of shares of Ferro Common Stock in
respect of Awards. Furthermore, if a Registration Statement with respect to the
shares to be issued in respect of an Award is not in effect or if counsel for
Ferro deems it necessary or desirable in order to avoid possible violation of
the 1933 Act, then Ferro may require, as a condition to its issuance and
delivery of certificates for the shares, the delivery to Ferro of a commitment
in writing by the person to whom the shares are being issued that at the time of
such exercise it is his or her intention to acquire such shares for his or her
own account for investment only and not with a view to, or for resale in
connection with, the distribution thereof; that such person understands the
shares may be “restricted securities” as defined in Rule 144 of the Securities
and Exchange Commission; and that any resale, transfer or other disposition of
said shares will be accomplished only in compliance with Rule 144, the 1933 Act,
or the other Rules and Regulations there under. Ferro may place on the
certificates evidencing such shares an appropriate legend reflecting the
aforesaid commitment and the Company may refuse to permit transfer of such
certificates until it has been furnished evidence satisfactory to it that no
violation of the 1933 Act or the Rules and Regulations there under would be
involved in such transfer.

11.   Withholding. All amounts paid to or on behalf of the Recipient in respect
of Deferred Stock Units will be subject to withholding as required by law.   12.
  Transferability. No Deferred Stock Units are transferable by the Recipient
other than by will or by the laws of descent and distribution.   13.  
Adjustments on Changes in Capitalization. If at any time before the end of the
Deferral Period, the shares of Ferro Common Stock are changed or Ferro makes an
“extraordinary distribution” or effects a “prorata repurchase” of Common Stock
as described in paragraph 7 of the Plan or takes any other action described in
that paragraph, then the shares issuable in respect of an Award will be
appropriately adjusted as provided in such paragraph.

- 2 -